DETAILED ACTION
	This office action is response to communications for Application No. 16/829,557 filed on 03/05/2020.
Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to Korean Application No. KR10-2019-0109588 filed on 09/04/2019.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a prediction information generating device, an error calculator, a margin value calculator, an anchor value calculator, a predictor, a subtractor, and a controller in Claims 1-7 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations a prediction information generating device, an error calculator, a margin value calculator, an anchor value calculator, a predictor, a subtractor, and a controller in Claims 1-7 and 15-20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A prediction information generating device, a error calculator, a margin value calculator, a anchor value calculator, a predictor, a subtractor, and a controller are merely generic place holders coupled with the functional language “configured to” and does not recite a sufficient structure, material, or acts for performing the entire claimed function and does not clearly link the structure, material, or acts to the function. The specification does not explicitly recite or disclose what a prediction information generating device, an error calculator, a margin value calculator, an anchor value calculator, a predictor, a subtractor, and a controller are. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 5, 12, and 20, the claim recites, “wherein the anchor value calculator is further configured to calculate the anchor value using the utilization value and a Per-Entity Load Tracking (PELT) function”. It is unclear of the applicant’s intent of the limitation calculating an anchor value using a utilization value with respect to a Per Entity Load Tracking (PELT) function, which renders the claim indefinite. The term “Per Entity Load Tracking (PELT) function” is not defined by the claim, the specification merely recites the term and does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the examiner will interpret a Per Entity Load Tracking (PELT) function as merely a function 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lo et al. (U.S Patent Publication No. 2018/0321980 A1, hereinafter “Lo”).

	Regarding Claim 1, Lo discloses a semiconductor device comprising: 
	a processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) configured to provide resource usage information (Lo, [0163], “At 106, resources for one or more computing cores based on the predicted execution time of the plurality of program features are controlled... Other resources that can be controlled by the disclosed technique include voltage, amount of memory, amount of cache space, interconnection bandwidth, or memory bandwidth.”) comprising a utilization value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”. ); and
	a prediction information generating device (Lo, [0048], “This patent document discloses, among other things, an automated method for prediction-based DVFS controllers. FIG. 1 shows an exemplary overview of prediction-based control.”) configured to generate resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”) based on the resource usage information (Lo, [0163], “At 106, resources for one or more computing cores based on the predicted execution time of the plurality of program features are controlled... Other resources that can be controlled by the disclosed technique include voltage, amount of memory, amount of cache space, interconnection bandwidth, or memory bandwidth.”) and provide the resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”) to the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”), wherein the prediction information generating device comprises: 
	an error calculator (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) configured to calculate an error value (Lo, [0070], “Essentially, this aims to minimize the sum of the absolute errors in the prediction.” [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) between the utilization value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”. ) and a predicted value (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements.” [0070], “Predictive approaches can predict execution time and set DVFS levels accordingly.”) included in the resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”);
Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.”) configured to receive the error value (Lo, [0070], “Essentially, this aims to minimize the sum of the absolute errors in the prediction.” [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) from the error calculator (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) and calculate a margin value (Lo, [0098], “Since execution time can vary even with the same job inputs and program state, a margin is added to the predicted execution times used (tfmin and tfmax) In some embodiments, a margin of 10% is used.” [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0118], “In some embodiments, checking ten consecutive jobs and using an error margin of 10% worked well for determining stability.”) using the error value (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0118], “In some embodiments, checking ten consecutive jobs and using an error margin of 10% worked well for determining stability.”);
	an anchor value calculator (Lo, [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.”) configured to calculate an anchor value (Lo, [0087] – penalty weights. [0090], “In other words, greater weight can be placed on avoiding under-prediction as opposed to over-prediction.” [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.” – Examiner’s Note: The applicant provides a plurality of examples of an “anchor value” as merely as value to limit the range of a value to reduce the penalty for prediction failure, a historic average, window based average, a minimum/maximum value, or a CPU load, refer to [0034-0036, 0066]. Accordingly, Lo discloses constraints, a threshold, and penalty weights for the optimization method, which under the broadest reasonable interpretations, represents an “anchor value”.) using the utilization value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”.); and 
	a predictor (Lo, [0048], “This patent document discloses, among other things, an automated method for prediction-based DVFS controllers. FIG. 1 shows an exemplary overview of prediction-based control.”) configured to output the predicted value (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements.” [0070], “Predictive approaches can predict execution time and set DVFS levels accordingly.”) by calculating a prediction constant (Lo, [0088], “The linear model can be expressed as ij=xβ, where y is the predicted execution time, x is a vector of feature values, and β are the coefficients that map feature values to execution time. These coefficients are fit using profiling data.” – Examiner’s Note: The specification merely recites that a term “prediction constant p” is calculated by utilizing the anchor value and margin value but does not explicitly disclose what a prediction constant is. The claim does not recite any equations or how a prediction constant is being calculated, or how the anchor value and margin value is being used for the calculations. Accordingly, Lo discloses calculating coefficients with respect to the variables in [0087, Table 1], which under the broadest reasonable interpretation, represents calculating a “prediction constant” using the anchor and margin values.) using the anchor value (Lo, [0087] – penalty weights. [0090], “In other words, greater weight can be placed on avoiding under-prediction as opposed to over-prediction.” [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.” – Examiner’s Note: The applicant provides a plurality of examples of an “anchor value” as merely as value to limit the range of a value to reduce the penalty for prediction failure, a historic average, window based average, a minimum/maximum value, or a CPU load, refer to [0034-0036, 0066]. Accordingly, Lo discloses constraints, a threshold, and penalty weights for the optimization method, which under the broadest reasonable interpretations, represents an “anchor value”.) and the margin value (Lo, [0098], “Since execution time can vary even with the same job inputs and program state, a margin is added to the predicted execution times used (tfmin and tfmax) In some embodiments, a margin of 10% is used.” [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0118], “In some embodiments, checking ten consecutive jobs and using an error margin of 10% worked well for determining stability.”), and 
	wherein the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) is further configured to control resource allocation (Lo, [0165], “FIG. 25 is a block diagram representation of an apparatus 200 using prediction-guided resource allocation technologies for computer hardware systems.”) of the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) based on the resource (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”).

	Regarding Claim 2, Lo discloses the semiconductor device of claim 1, wherein the error calculator comprises a subtractor (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”), and wherein the subtractor is configured to identify the error value (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) as a difference between the utilization value and the predicted value (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”).

	Regarding Claim 3, Lo discloses the semiconductor device of claim 2, 
	wherein the error calculator is further configured to calculate a plurality of error values between the utilization value and the predicted value (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0120], “In addition to errors during the initial training phase, the prediction model can also show large errors when an interference event occurs.”), the error value being one of the plurality of error values (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0120], “In addition to errors during the initial training phase, the prediction model can also show large errors when an interference event occurs.”), and 
	wherein the error calculator comprises a controller (Lo, [0048], “This patent document discloses, among other things, an automated method for prediction-based DVFS controllers.” [0155], “The prediction controller 206 further controls resources for one or more computing cores based on the predicted execution time of the plurality of features (220).”) configured to sequentially (Lo, [0010], “FIG. 3 shows an exemplary sequence of jobs for a task.” [0126], “In some embodiments, the execution time of the predictor is low and the predictor and task are run in a sequential manner.” [0199], “Similarly, while operations are depicted in the drawings in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed, to achieve desirable results.”) output the plurality of error values (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0120], “In addition to errors during the initial training phase, the prediction model can also show large errors when an interference event occurs.”) in a first in first out (FIFO) manner (Lo, [0165], “The logic module 202 includes a control unit 212, comprising one or more finite state machines, for handling input requests and output responses and generating control signals, and a data-path module 214 for performing computation on input requests to generate output data and signals.” – Examiner’s Note: Lo discloses receiving a sequence of jobs for a task and a predictive error modeling technique with respect to the job in a sequential manner, which under the broadest reasonable interpretation, represents outputting the error values in an  FIFO manner.).

	Regarding Claim 6, Lo discloses the semiconductor device of claim 1, wherein the predictor is further configured to identify the predicted value by adding the anchor value and the margin value (Lo, [0090-0092] discloses optimization functions including the addition of parameters. [0098], “Since execution time can vary even with the same job inputs and program state, a margin is added to the predicted execution times used (tfmin and tfmax) In some embodiments, a margin of 10% is used.”).

	Regarding Claim 7, Lo discloses the semiconductor device of claim 1, wherein the predictor is further configured to identify the predicted value by multiplying the margin value by a weight (Lo, [0088], “The linear model can be expressed as ij=xβ, where y is the predicted execution time, x is a vector of feature values, and β are the coefficients that map feature values to execution time.” [0090-0092] discloses optimization functions including the addition of parameters and a weighting factor – Examiner’s Note: Lo discloses a weighting algorithm and coefficients associated with the equation which under the broadest reasonable interpretation, represents multiplying the margin value by a “weight”), and adding the anchor value and the weighted margin value (Lo, [0090-0092] discloses optimization functions including the addition of parameters and a weighting factor. [0098], “Since execution time can vary even with the same job inputs and program state, a margin is added to the predicted execution times used (tfmin and tfmax) In some embodiments, a margin of 10% is used.”).

	Regarding Claim 8, Lo discloses a prediction method for resource usage in a semiconductor device. Refer to the analysis of Claim 1 which contains similar limitations and subject matter.

	Regarding Claim 9, Lo discloses the prediction method of claim 8. Refer to the analysis of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 10, Lo discloses the prediction method of claim 9. Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 13, Lo discloses the prediction method of claim 8. Refer to the analysis of Claim 6 which contains similar limitations and subject matter.

	Regarding Claim 14, Lo discloses the prediction method of claim 8. Refer to the analysis of Claim 7 which contains similar limitations and subject matter.

	Regarding Claim 15, Lo discloses a semiconductor device comprising: 
	a processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) configured to provide resource usage information (Lo, [0163], “At 106, resources for one or more computing cores based on the predicted execution time of the plurality of program features are controlled... Other resources that can be controlled by the disclosed technique include voltage, amount of memory, amount of cache space, interconnection bandwidth, or memory bandwidth.”) comprising a utilization value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”. ); and 
	a prediction information generating device (Lo, [0048], “This patent document discloses, among other things, an automated method for prediction-based DVFS controllers. FIG. 1 shows an exemplary overview of prediction-based control.”) configured to generate resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”) based on the resource usage information (Lo, [0163], “At 106, resources for one or more computing cores based on the predicted execution time of the plurality of program features are controlled... Other resources that can be controlled by the disclosed technique include voltage, amount of memory, amount of cache space, interconnection bandwidth, or memory bandwidth.”) and provide the resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”) to the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”), wherein the prediction information generating device comprises: 
	an error calculator (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) configured to calculate an error value (Lo, [0070], “Essentially, this aims to minimize the sum of the absolute errors in the prediction.” [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”) using the utilization 18value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”. ) and a predicted value (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements.” [0070], “Predictive approaches can predict execution time and set DVFS levels accordingly.”) included in the resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”);
	a margin value calculator (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.”) connected to the error calculator (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”);
	 an anchor value calculator (Lo, [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.”) configured to receive the utilization value (Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”.); and 
	a predictor (Lo, [0048], “This patent document discloses, among other things, an automated method for prediction-based DVFS controllers. FIG. 1 shows an exemplary overview of prediction-based control.”) connected to the margin value calculator (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.”) and the anchor value calculator (Lo, [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.”), and configured to output the predicted value (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements.” [0070], “Predictive approaches can predict execution time and set DVFS levels accordingly.”);
	wherein the predicted value (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements.” [0070], “Predictive approaches can predict execution time and set DVFS levels accordingly.”) varies (Lo, [0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”) according to a difference between the utilization value and the predicted value (Lo, [0117], “In order to do this, the prediction error is monitored by calculating the difference between the measured execution time of jobs and the predicted times.”)., and 
	wherein the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) is further configured to control resource allocation (Lo, [0165], “FIG. 25 is a block diagram representation of an apparatus 200 using prediction-guided resource allocation technologies for computer hardware systems.”) of the processing device (Lo, [0195], “The term “data processing apparatus” encompasses all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.”) based on the resource usage prediction information (Lo, [0048], “In some embodiments, given a software application, this method can predict the appropriate DVFS level for each task execution, depending on its input and program state values, in order to satisfy response-time requirements. ”[0055], “The execution time for a task can vary from job to job. If they can be predicted, these execution time variations provide an opportunity to save energy using performance-energy trade-off techniques, without impacting user experience.”).

	Regarding Claim 16, Lo discloses the semiconductor device of claim 15. Refer to the analysis of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 17, Lo discloses the semiconductor device of claim 15. Refer to the analysis of Claim 3 which contains similar limitations and subject matter.

	Regarding Claim 19, Lo discloses the semiconductor device of claim 18. Refer to the analysis of Claim 6 for the motivation to combine references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S Patent Publication No. 2018/0321980 A1, hereinafter “Lo”) in view of Yoon et al. (Non-Patented Literature, “Accurate power modeling of modern mobile application processors”, hereinafter “Yoon”).

	Regarding Claim 4, Lo discloses the semiconductor device of claim 1, 
	wherein the error calculator is further configured to identify a plurality of error values between the utilization value and the predicted value (Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0120], “In addition to errors during the initial training phase, the prediction model can also show large errors when an interference event occurs.”), the error value being one of the plurality of error values Lo, [0117], “As shown in Algorithm 1, when a number of consecutive jobs all show errors less than a given margin, the prediction model is considered to be stable.” [0120], “In addition to errors during the initial training phase, the prediction model can also show large errors when an interference event occurs.”).

While Lo discloses absolute errors which may properly imply to one of ordinary skill in the art as an Mean Absolute Percentage Error Function, Lo does not explicitly disclose wherein the margin value calculator is further configured to calculate the margin value using a Mean Absolute Percentage Error (MAPE) function and the plurality of error values.  
	However, ---Yoon discloses wherein the margin value calculator (Yoon, [Page 28, 2nd col.], “An analysis of the cumulative error for the estimation sample indicated that 80% of the samples lay within a 10% margin of error.”) is further configured to calculate the margin value (Yoon, [Page 28, 2nd col.], “An analysis of the cumulative error for the estimation sample indicated that 80% of the samples lay within a 10% margin of error.”) using a Mean Absolute Percentage Error (MAPE) function (Yoon, [Page 25, 2nd col.], “Both the total energy error (TEE) and the mean absolute percentage error (MAPE) were used to analyze errors in the estimation result.”) and the plurality of error values (Yoon, [Page 25, 2nd col.], “Both the total energy error (TEE) and the mean absolute percentage error (MAPE) were used to analyze errors in the estimation result.”).
	Lo and Yoon are each and respectively analogous to the instant application because they are from the same field of endeavor of power and energy consumptions for processors and resource control techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Yoon’s design of utilizing a Mean Absolute Percentage Error (MAPE) function to validate the accuracy and effective of errors associated with the models (Yoon, [Page 25, 2nd col.], “MAPE corresponds to the estimation performance of the power model for the observed values, whereas TEE signifies the performance of energy estimation during the observation period. Note that the goal of our evaluation is to validate the accuracy and effectiveness of our power model in real setup.”).

	Regarding Claim 11, Lo discloses the prediction method of claim 8.  Refer to the analysis of Claim 4 which contains similar limitations and subject matter.

	Regarding Claim 18, Lo discloses the semiconductor device of claim 15. Refer to the analysis of Claim 4 for the motivation to combine references.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S Patent Publication No. 2018/0321980 A1, hereinafter “Lo”) in view of Muckle et al. (U.S. Patent Publication No. 2016/0026507 A1, hereinafter “Muckle”).

	Regarding Claim 5, Lo discloses the semiconductor device of claim 1, wherein the anchor value calculator (Lo, [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.”) is further configured to calculate the anchor value (Lo, [0087] – penalty weights. [0090], “In other words, greater weight can be placed on avoiding under-prediction as opposed to over-prediction.” [0157], “Additional constraints could be added to the execution time prediction in order to limit the use of features which require high overhead to generate. Features over some overhead threshold could be explicitly disallowed or the overhead for each feature could be introduced as penalties in the optimization objective.” – Examiner’s Note: The applicant provides a plurality of examples of an “anchor value” as merely as value to limit the range of a value to reduce the penalty for prediction failure, a historic average, window based average, a minimum/maximum value, or a CPU load, refer to [0034-0036, 0066]. Accordingly, Lo discloses constraints, a threshold, and penalty weights for the optimization method, which under the broadest reasonable interpretations, represents an “anchor value”.) using the utilization value(Lo, [0062], “These algorithms usually divide time into fixed-length intervals and measure the utilization of the previous interval and set DVFS level for the next interval… Similarly, CPU utilization for a job could be low due to memory stalls, causing the controller to lower voltage and frequency levels.” [0170], “It samples CPU utilization every 80 milliseconds and changes to maximum frequency if CPU utilization is above 85%.” – Examiner’s Note: The applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core, see [0023]. Accordingly, Lo discloses the ability to measure CPU utilization and with respect to jobs on a core, which under the broadest reasonable interpretation, represents a “utilization value”. ) 

	Lo does not explicitly disclose calculations with respect to a Per-Entity Load Tracking (PELT) function.  
	However, Muckle discloses wherein the anchor value calculator is further configured to calculate the anchor value (Muckle, [0025], “ In the context of a LINUX kernel, the frequency information (e.g., current frequency, maximum frequency, and maximum possible frequency) comes from an entity called cpufreq.” – Examiner’s Note: As noted in Claim 1, the applicant provides a plurality of examples of an “anchor value” as merely as value to limit the range of a value to reduce the penalty for prediction failure, a historic average, window based average, a minimum/maximum value, or a CPU load provided by the kernel, refer to [0034-0036, 0066]. Accordingly, Muckle discloses minimum and maximum frequencies associated with the kernel, which under the broadest reasonable interpretation, represents an “anchor value”. ) using the utilization value (Muckle, [0025], “ In addition, data previously maintained within the scheduler such as the number of currently runnable tasks on each processor may also be input to the power-based scheduler 212.” – Examiner’s Note: As noted in Claim 1, the applicant provides an example of a “utilization value” as merely an amount accommodated by jobs on a core provided by a scheduler, see [0023]. Accordingly, Muckle discloses a number of runnable tasks i.e., jobs, which under the broadest reasonable interpretation, represents a “utilization value”. ) and a Per-Entity Load Tracking (PELT) function (Muckle, [0025], “As shown, per-task processor demand information is received (e.g., from either a per-entity load tracking (PELT) or a window-based algorithm).”).
	Lo and Muckle are each and respectively analogous to the instant application because they are from the same field of endeavor of power and energy consumptions for processors and resource control techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Muckle’s design of utilizing a Per-Entity Load Tracking (PELT) function to obtain information about the processor demand exerted by tasks which may provide runtime information on processor power (Muckle, [0027-0028], “This information may be provided by a per-entity load tracking (PELT) scheme present in LINUX kernel. Alternatively, a window-based load tracking scheme may be utilized to obtain information about the processor demand exerted by tasks. The power values for each frequency supported by each processor may be received from the power driver 114, which may provide runtime information on processor power.”).

	Regarding Claim 12, Lo discloses the prediction method of claim 8. Refer to the analysis of Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 20, Lo discloses the semiconductor device of claim 19. Refer to the analysis of Claim 5 for the motivation to combine references.





Conclusion
	Claims 1-20 are rejected.

Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Panda et al. (U.S. Patent Publication No. 2016/0320825 A1) discloses methods and systems for selecting an appropriate forecasting model for accurate workload prediction of a processor.
	Song et al. (U.S. Patent Publication No. 2015/0058845 A1) discloses a power management method and apparatus that minimize power consumption in a virtualization system using different operating systems.
	Banerjee et al. (U.S. Patent Publication No. 2018/0260243 A1) discloses a method for scheduling an entity in a multi-core processor system including a big-core processor, and a little-core processor.
	Ahmed et al. (Non-Patented Literature, “An Energy Efficient Demand-Response Model for High Performance Computing Systems”) discloses related work in performance and power prediction models, dynamic voltage and frequency scaling (DVFS) methods for energy saving.
	Chasapis et al. (Non-Patented Literature, “Power Efficient Job Scheduling by Predicting the Impact of Processor Manufacturing Variability”) discloses related work in performance and power prediction models, dynamic voltage and frequency scaling (DVFS) methods for energy saving.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2146                                                                                                                                                                                                        03/20/2022

/JOHN E JOHANSEN/Examiner, Art Unit 2146